DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320.
Regarding claim 1:
Doyle discloses a doorframe protection device (15), comprising:
a shell formed of a resilient material (abstract) and having an outer wall (17), a pair of sidewalls (20), and an arm (16) extending from each of the sidewalls to a distal end opposite the outer wall, the distal ends of the arms are biased towards each other, a lanyard opening (21) is disposed in the outer wall.
		Doyle does not expressly disclose an insert.
	Weller discloses a doorframe protection device (30) having an insert (44) of a pliable material (col. 2, ll. 51 to col. 3, ll. 16) and disposed within a shell, the 
	At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute the shell and insert construction as suggested by Weller for the uniform, single material construction of Doyle in order to resist sever impacts on the shell while absorbing and cushioning a significant amount of the force of the impact that is transmitted to the door frame (col. 3, ll. 4-16 of Weller).
Regarding claim 4:
Doyle discloses wherein the shell has a radius portion between each of the sidewalls and the outer wall.
Regarding claim 6:
Doyle discloses wherein only a single arm extends from each of the sidewalls to the distal end.
Regarding claim 20:
Doyle discloses wherein the resilient material of the shell is a plastic material (neoprene) and Weller also discloses wherein the shell is plastic (col. 2, ll. 47-50).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320, further in view of Laengle, US 9,027,629.
Regarding claim 5:

Laengle discloses a doorframe protection device having handle openings disposed on opposing sides at distal ends.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a handle opening on each of the arms at distal ends in order to assist in handling and positioning of the protection device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320, further in view of Pinchot, US 2018/0266167.
Regarding claim 7:
Doyle discloses a single arm but not a pair of arms.
Pinchot discloses a doorframe protection device comprising a pair of spaced apart arms (refer to Figs. 8a-8c).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to substitute a pair of arms for the single arm in order to provide handhold cutouts (para. 0023 of Pinchot).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320 and Pinchot, US 2018/0266167 further in view of Laengle, US 9,027,629
Regarding claim 8:
Doyle does not disclose wherein each of the arms has a handle opening disposed adjacent the distal end.
Laengle discloses a doorframe protection device having handle openings disposed on opposing sides at distal ends.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a handle opening on each of the arms at distal ends in order to assist in handling and positioning of the protection device.
Regarding claim 9:
Doyle modified in view of Pinchot discloses wherein the pair of arms on each sidewall each form an interior edge with the sidewall, the interior edge defining an approximate right angle (refer to Fig. 4).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320, Pinchot, US 2018/0266167 and Laengle, US 9,027,629, further in view of Brown et al., US 4,372,091.
Regarding claim 10:
Doyle in view of Pinchot does not expressly disclose wherein the pair of arms on each sidewall each form an interior edge with the sidewall, the interior edge having a curved shape.
Brown discloses wherein it is known to provide fillets/rounded edges to interior corners (col. 5, ll. 8-10).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide rounded edges as suggested by Brown to increase strength, as is known in the art, yielding no extraordinary or unexpected results.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320 further in view of Stentz, US 3,318,061.
Regarding claims 13-14:
Doyle does not, though Stentz discloses a shell having a plurality of insert fastener openings that receive fasteners disposed adjacent the distal ends of the arms.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide fastener openings as suggested by Stentz to the doorframe protection of Doyle in order to impart permanence if desired or required.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320 further in view of Homolka et al., US 2005/0155291.
Regarding claim 15:
Doyle does not expressly disclose a back pad.
Homolka discloses wherein a back pad is adhered to an inside surface of doorframe protection device.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide a back pad as suggested by Homolka to the inside surface of Doyle in order to absorb force (para. 0052 of Homolka).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle, US 7,007,988 in view of Weller, US 4,768,320 and Homolka et al., US 2005/0155291, further in view of Wilcox, US 1,620,933.
Regarding claim 16:
Doyle does not, though Wilcox discloses gripping pads (3).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to provide gripping pads as suggested by Wilcox to the interior of Doyle in order to stretch and secure the insert material.

Allowable Subject Matter
Claims 2-3, 11-12 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
There are few doorframe protection devices in the prior art of record comprising a lanyard opening disposed on an outer wall of a shell. Rather, the vast majority of doorframe protection devices include a continuous, unapertured surface on an outer wall of a shell. While Doyle, US 7,007,988 discloses an opening that could reasonably be considered a lanyard opening since it is capable of receiving a lanyard, there is no teaching, suggestion or motivation to provide the doorframe protection device of Doyle with a lanyard attached to the lanyard opening (claims 2 and 3), a cover covering the main body of the insert of Doyle in view of Weller (claims 11 and 12), or providing removability to both the back pad and the plurality of gripping pads of Doyle in view of Homolka and Wilcox (claim 17) and constructing both the back pad and the gripping pads of rubber or nylon (claims 18 and 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633